The record establishes the voluntariness of defendant’s plea, and the court properly denied defendant’s plea withdrawal motion (see People v Frederick, 45 NY2d 520 [1978]). During the plea allocution, whenever defendant made a statement creating an ambiguity about the voluntariness of the plea, the court made a further inquiry that established that defendant was pleading guilty of his own free will. The court made clear to defendant that it was his choice whether to plead guilty or go to trial.
We have considered and rejected defendant’s remaining claims. Concur — Andrias, J.E, Saxe, Acosta, Freedman and Richter, JJ.